Citation Nr: 0603258	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as due to asbestos exposure in service.

2.  Entitlement to service connection for a heart condition, 
claimed as due to asbestos exposure in service.

3.  Entitlement to service connection for a bilateral foot 
condition.

4.  Entitlement to service connection for a bilateral ankle 
condition.

5.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	AMVETS




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty in the United States Army 
from August 1954 to August 1956.

In November 2001, the veteran filed claims of entitlement to 
service connection for a back condition, a heart condition, a 
lung condition, a bilateral foot condition, a bilateral ankle 
condition, a shoulder condition, asbestos related disease and 
cold injury residuals.  These claims were denied in the 
above-mentioned January 2003 RO rating decision.  The veteran 
initiated an appeal of this decision and requested de novo 
review of his claim by a Decision Review Officer (DRO).  The 
DRO issued a statement of the case (SOC) in March 2004 that 
continued the previous denial of the claims.  The veteran's 
appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in May 2004.

Issues not on appeal

In  addition to the disabilities listed above, in November 
2001 the veteran filed claims of entitlement to service 
connection for a shoulder condition, "asbestos related 
disease" and cold injury residuals.  Those claims were also 
denied in the   
January 2003 rating decision.  The veteran did not appeal 
those issues, although as discussed elsewhere in this 
decision he claims that the heart and lung conditions are due 
to asbestos exposure.

FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed lung problems.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed heart 
conditions.

3.  The competent medical evidence of record does not support 
a finding that a bilateral foot disability currently exists.

4.  The competent medical evidence of record does not support 
a finding that a bilateral ankle disability currently exists.

5.  The competent medical evidence of record does not support 
a finding that a back disability currently exists.  


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A heart condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  A bilateral foot disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  A bilateral ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The veteran was informed of the relevant law and regulations 
pertaining to his service connection claims in the March 2004 
SOC.  Specifically, the March 2004 SOC detailed the 
evidentiary requirements for service connection claims 
pursuant to 38 C.F.R. § 3.303.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated 
November 27, 2001, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would assist him in getting things such as 
medical records, employment records, or records from other 
Federal agencies.  The veteran was told that records from the 
VA Medical Center (VAMC) in Chillicothe had already been 
requested on his behalf.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The veteran was 
instructed: "If there are private medical records that would 
support your claim, you can complete the enclosed Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and we will request those 
records for you.  You can get these records yourself and send 
them to us as this would expedite your claim."  The November 
2001 VCAA letter specifically informed the veteran that "you 
must give us enough information about your records so that we 
can request them from the agency or person who has them.  
It's still your responsibility to support your claim with 
appropriate evidence" [Emphasis in original].  The veteran 
was also advised in the November 2001 VCAA letter that a 
medical examination would be scheduled if necessary to make a 
decision on his claims.

Finally, the Board notes that the November 2001 VCAA letter 
specifically requested the veteran to: "Send the information 
describing additional evidence or send the evidence itself."  
The Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private medical treatment of the veteran, 
which will be discussed below.  

The veteran's service medical records are not associated with 
the claims folder, and there is indication from the National 
Personnel Records center (NPRC) that they may have been 
destroyed in a fire on July 12, 1973. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that there is no reasonable 
possibility that the missing records may be located or 
recovered, and thus no useful purpose would be served in 
remanding this matter for more development.  See Hayre [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  In this 
case, the RO has attempted to locate the veteran's service 
medical records a number of times.  The RO submitted requests 
to the NPRC in November 2001 and July 2002, asking for all 
available military medical and dental records for the 
veteran.  The NPRC responded that the service medical records 
were probably destroyed in the above-mentioned fire.  

In December 2003, the veteran provided the RO with additional 
information concerning his whereabouts in service.  The RO 
then specifically requested in February 2004 that the NPRC 
provide any type of clinical documents and/or morning reports 
from Fort Rucker and Fort Benning pertaining to the veteran.  
The NPRC again responded that no records were available.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

The Board points out that in May 2003, the veteran submitted 
a long list of private physicians who treated him for 
disabilities of the lungs and chest post-service.  The RO 
wrote to the veteran in November 2003, asking that he provide 
signed consent forms for these private physicians so that the 
RO could request these records on his behalf.  The veteran 
did not comply with this request.  

The veteran is still responsible for supporting his claims 
with appropriate evidence. 
See 38 U.S.C.A. § 5107(a), supra.  Without his assistance, it 
would be an exercise in futility for the RO to again attempt 
to associate these records with the claims folder.  As the 
Court has stated: "VA's . . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  A medical examination is unnecessary 
in this case, however, because there is no objective evidence 
of asbestos exposure in service with regards to the lung and 
heart claims; nor is there evidence of current disability 
with regards to the back, bilateral foot and bilateral ankle 
claims.  In the absence of such evidence, obtaining a medical 
nexus opinion would be futile.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Obtaining a medical nexus opinion 
under the circumstances presented in this case would be a 
useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of in-service asbestos exposure with regards to the 
lung and heart claims or current disability with regards to 
the back, bilateral foot and bilateral ankle claims. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran declined the option of a 
personal hearing on his May 2004 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits.


Preliminary matter - missing service medical records

As has been discussed above, the veteran's service medical 
records are missing and are presumed to have been lost in the 
June 1973 fire at the NPRC.  Because the veteran's service 
medical records are missing, the Board has a heightened duty 
to explain its findings and conclusions and to consider the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). The Board's analysis of the veteran's 
claims has been undertaken with this heightened duty in mind.  

The case law does not, however, lower the legal standard for 
proving claims for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) [the Court declined to apply 
an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].

Moreover, as explained below the outcome of this case hinges 
largely on questions the answers to which would not be 
contained in the service medical records in any event, such 
as medical nexus and the current existence of claimed 
disabilities. 
With respect to the asbestos claims, the evidence of record 
indicates that he was not engaged in activities that 
presented a high risk of asbestos exposure, nor have 
residuals of asbestos exposure been clinically identified by 
x-rays.  With respect to the veteran's feet, ankle and back 
claims, he has yet to provide evidence of a current 
disability.  

Accordingly, even if the veteran's service medical records 
were discovered and associated with the claims folder, the 
outcome of this decision would be the same.

 
1.  Entitlement to service connection for a lung disorder, 
claimed as due to exposure to asbestos exposure in service.

2.  Entitlement to service connection for a heart condition, 
claimed as due to asbestos exposure in service.

Because the resolution of these two issues involved the 
application of identical law to similar facts, the Board will 
address them together.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  
See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  
See Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part 
VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988).

Analysis

The veteran conditions that his current lung and heart 
problems are a result of asbestos exposure in service.  See 
the May 2004 substantive appeal.

As detailed above, in order to establish service connection 
for the claimed conditions, there must be (1) medical 
evidence of a current disability; (2) evidence of the in-
service incurrence or aggravation of a disease or injury or 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), the Board finds that 
there is medical evidence of a current disability of the 
heart.  Specifically, a January 2001 echocardiogram report 
indicates diagnoses of concentric left ventricular 
hypertrophy, biatrial enlargement, mild tricuspid 
regurgitation, mild aortic regurgiation, and mild pulmonary 
hypertension.  With respect to the veteran's lungs, there is 
a 1988 diagnosis of asthma and recurrent bronchitis, and more 
current VA outpatient records indicate the veteran is 
receiving inhalers for this condition.  Hickson element (1) 
has therefore been met for the heart and lung claims.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

The veteran's service medical records are unavailable.  
However, the veteran himself has not indicated that he was 
treated for lung or heart problems in service, and the 
medical evidence indicates that lung problems were first 
indicated in the 1980s and heart problems in the 1990s, over 
30 years after the veteran left military service in 1956.  
The Board notes at this juncture that the one year statutory 
presumption for hypertension found in 38 C.F.R. §§ 3.307, 
3.309 is not for application, as such was first diagnosed 
decades after service.

With respect to in-service injury, the alleged injury is 
exposure to asbestos in service.  As noted above, asbestos 
exposure is a fact to be determined from the evidence.  See 
Dyment, supra.  Review of the veteran's DD Form 214 indicates 
that his MOS was graves registration specialist.  There is no 
indication of activities such as mining, milling, work in 
shipyards, etc., that would allow for the Board to find that 
there was asbestos exposure in service.  

The veteran, for his part, has not explained how he was 
exposed to asbestos in service.  The RO, in the above-
mentioned November 2001 VCAA letter, asked the veteran to 
submit answers to seven questions in order to process his 
claims for asbestos exposure.  These questions concerned the 
veteran's in-service duties, smoking history and post-service 
employment. The veteran failed to respond to any of these 
questions.  He has been accorded ample opportunity to present 
evidence supporting asbestos exposure in service; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a), supra.

Moreover, the more recent medical evidence of record does not 
contain evidence of residuals of asbestos exposure in 
service.  Indeed, March 1992, October 1993 and March 1998 
chest X-rays were negative for the presence of asbestos 
particles in the lungs.

Accordingly, Hickson element (2) has not been met, and the 
claims fail on this basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element. 

With respect to Hickson element (3), medical nexus, no 
medical nexus opinion is of record.  It is obvious that in 
the absence of an in-service injury or disease, a medical 
nexus opinion would be an impossibility.  Cf. Charles, supra.

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between lung and 
heart problems and asbestos exposure in service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  Any such statements offered in support of the 
veteran's claims do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).  Accordingly, Hickson 
element (3), medical nexus, has not been satisfied, and the 
claims also fail on that basis.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
lung disorder and a heart condition, as Hickson elements (2) 
and (3) have not been met.  Therefore, contrary to the 
assertions of the veteran's representative, the benefit of 
the doubt doctrine is not for application as the evidence is 
not in relative equipoise.  The benefits sought on appeal are 
accordingly denied.

3.  Entitlement to service connection for a bilateral foot 
condition.

4.  Entitlement to service connection for a bilateral ankle 
condition.

5.  Entitlement to service connection for a back condition.

These issues will be addressed together.

Pertinent law and regulations

Service connection - in general

The law and regulations pertinent to service connection 
claims in general are detailed above and need not be repeated 
for the sake of brevity.

Current disability

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

Analysis

The veteran contends that he was treated for his foot, ankle 
and back problems in service and has been treated for these 
problems since that time.  See the May 2004 substantive 
appeal.

As detailed above, in order to establish service connection 
for the claimed disabilities, there must be (1) medical 
evidence of a current disability; (2) evidence of the in-
service incurrence or aggravation of a disease or injury or 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), there is no evidence of 
record of a current diagnosis of a disability of the feet, 
ankles or back.  Indeed, with respect to the claim for a 
bilateral foot problem, a May 2001 VA diabetic foot 
examination was completely normal.

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claims for feet, 
ankles and back conditions; he has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  

To the extent that the veteran himself contends that feet, 
ankle and back conditions exist, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
statements are not competent medical evidence and do not 
serve to establish the existence of a current disability for 
these claims.  

In the absence of any diagnosed disability of the feet, 
ankles or back, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  

Accordingly, Hickson element (1) has not been met, and the 
veteran's claims for entitlement to service connection for a 
bilateral foot condition, a bilateral ankle condition and a 
back condition fail on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, the veteran contends that his bilateral feet, 
bilateral ankles and back were treated during service.  See 
the May 2004 substantive appeal.  The Board has no way of 
verifying this, as the service medical records have been 
lost.  Therefore the Board will afford the veteran the 
benefit of the doubt and presume that bilateral foot, 
bilateral ankle and back problems were present during 
service.  Accordingly, Hickson element (2) has arguably been 
met.

With respect to Hickson element (3), medical nexus, there is 
no medical opinion linking bilateral feet, bilateral ankle or 
back problems to service.  It is clear that in the absence of 
a current diagnosis of a disability, a medical nexus opinion 
would be an impossibility.  To the extent that the veteran 
himself is attempting to provide a nexus between his claimed 
feet, ankle and back problems and military service, his 
statements are not probative of a nexus.  See Espiritu, 
supra; see also Voerth, supra.  Hickson element (3) has not 
been satisfied in regards to the veteran's feet, ankle and 
back claims.

The veteran appears to be contending that he had bilateral 
foot, bilateral ankle and back symptoms continually after 
service.  The Board is aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is 
evidence of current diagnoses of foot, ankle or back 
conditions.  Nor is there evidence of such disabilities in 
the many decades after service.  Supporting medical evidence 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  The 
veteran has contended that he "had private doctors, as well 
as chiropractors treat me for the conditions".  See his 
April 2004 VA Form 9.  However, as has been described in the 
VCAA discussion above, although he furnished a list of such 
health care providers, he did not provide the consents 
necessary for VA to obtain such records.  

Continuity of symptomatology after service is therefore not 
demonstrated. 



In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral foot, bilateral ankle and back disabilities, as 
Hickson elements (1) and (3) have not been met.  Therefore, 
contrary to the assertions of the veteran's representative, 
the benefit of the doubt doctrine is not for application as 
the evidence is not in relative equipoise.  The benefits 
sought on appeal are accordingly denied.

ORDER

Entitlement to service connection for a lung disorder, 
claimed as due to asbestos exposure, is denied.

Entitlement to service connection for a heart condition, 
claimed as due to asbestos exposure, is denied.

Entitlement to service connection for a bilateral foot 
condition is denied.

Entitlement to service connection for a bilateral ankle 
condition is denied.

Entitlement to service connection for a back condition is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


